DETAILED ACTION
This action is in response to the Board decision on 3/19/2021. 
Claims 1-7, 9-15 and 17-19 are pending.
.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 4/15/2020, 8/7/2020 and 8/11/2020 have been considered by the examiner (see attached PTO-1449).

	
		
Allowable Subject Matter
Claims 1-7, 9-15 and 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to preventing erroneous image orientation provided by a rear video camera of a vehicle in which a video imager provides enable signal to a video buffer when the information in the non-volatile is provided to the video imager and not providing the enable signal when the information in the non-volatile memory is not provided to the video imager, the video signal from the video imager through the video buffer to an interior vehicle display when the buffer receives the enable signal.

Prior art was found for the claims as follows:

- Shaffer et al. (US20080136911A1)


- Mizutani (US6636233B1)
Mizutani discloses utilizing an enable signal to control storing of video data on a display buffer.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 7 and 15, preventing erroneous image orientation provided by a rear video camera of a vehicle in which a video imager provides enable signal to a video buffer when the information in the non-volatile is provided to the video imager and not providing the enable signal when the information in the non-volatile memory is not provided to the video imager, the video signal from the video imager through the video buffer to an interior vehicle display when the buffer receives the enable signal.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner
Art Unit 2481